 1

 2

 3                                                JS-6
 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11

12   GEORGE JONES,                          Case No.: 2:21-cv-02826-RGK-JC
13              Plaintiff,                  Hon. R. Gary Klausner
14      v.
15                                          [PROPOSED] ORDER FOR DISMISSAL
     HMZ RETAIL, LP, a California limited   WITH PREJUDICE
     partnership; and Does 1-10,
16
                Defendants.                 Action Filed: April 1, 2021
17
                                            Trial Date: Not on Calendar
18

19

20

21

22

23

24

25

26

27

28
                                           1
                     [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
 1         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and being fully advised finds as follows:
 3         IT IS ORDERED THAT:
 4         Plaintiff George Jones’ action against Defendant HMZ Retail LP is dismissed with
 5   prejudice. Each party will be responsible for its own fees and costs.
 6

 7

 8

 9

10
     Dated:   July 8, 2021
11                                                       Hon. R. Gary Klausner
                                                         United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
